Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Interactive Intelligence Group, Inc.: We consent to the incorporation by reference in the registration statements (No. 333-33772, 333-87919, 333-110866, 333-116006, 333-33734, 333-129732, 333-134427, 333-151701, and 333-167469) on Form S-8 of Interactive Intelligence Group, Inc. of our report dated March16, 2011, with respect to the consolidated balance sheets of Interactive Intelligence, Inc. and subsidiaries (the predecessor registrant of Interactive Intelligence Group, Inc.) as of December31, 2010 and 2009, and the related consolidated statements of income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the related consolidated financial statement schedule and the effectiveness of internal control over financial reporting as of December31, 2010, which report appears in the December31, 2010 annual report on Form10-K of Interactive Intelligence, Inc. /s/ KPMG LLP Indianapolis, Indiana July 8, 2011
